UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2352


PAMELA BENNETT; JAMES BENNETT,

                     Plaintiffs - Appellants,

              v.

BANK OF AMERICA, N.A.; DOES 1-15,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:20-cv-00244-RJC-DSC)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela Bennett, James Bennett, Appellants Pro Se. Scott I. Perle, MCGUIREWOODS,
LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pamela Bennett and James Bennett appeal the district court’s orders adopting the

magistrate judge’s recommendation and dismissing their civil complaint, and denying their

motion for reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s orders. Bennett v. Bank of Am., N.A., No. 3:20-

cv-00244-RJC-DSC (W.D.N.C. Sept. 24, 2021 & Nov. 10, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2